Case 1:20-cv-05957-AT-SLC Document 12 Filed 09/14/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
SHAEL CRUZ, on behalf of himself and DOC #: —
all others similarly situated, DATE FILED: _ 9/14/2020 __
Plaintiff,
-against- 20 Civ. 5957 (AT)
EUROSOCKS INTERNATIONAL, ORDER
LLC, ~~
Defendant.

 

 

ANALISA TORRES, District Judge:

It is ORDERED that the initial pretrial conference scheduled for October 13, 2020, is
ADJOURNED sine die.

SO ORDERED.

Dated: September 14, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
